In an action, inter alia, to recover damages for conversion, the defendants appeal (1) from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered June 4, 1986, which granted the plaintiff’s motion for partial summary judgment with respect to the first cause of action in the amended complaint, and (2) as limited by their brief, from so much of an order of the same court, entered July 9, 1986, as, upon granting the motion for reargument, adhered to its original determination.
*149Ordered that the appeal from the order entered June 4, 1986, is dismissed, as that order was superseded by a judgment of the same court, dated June 10, 1986, and the order entered July 9, 1986, made upon reargument; and it is further,
Ordered that the order entered July 9, 1986, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court, Westchester County, correctly determined that the plaintiff had established his entitlement to judgment as a matter of law and that the conclusory allegations contained in the defendants’ opposition papers were insufficient to defeat the plaintiff’s motion for partial summary judgment. Niehoff, J. P., Weinstein, Rubin and Kooper, JJ., concur.